In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Westchester County, dated December 2, 1969, which granted plaintiffs’ motion to restore the ease to the Trial Calendar. Order modified, on the law and the facts and in the exercise of discretion, by adding thereto the provision that the granting of the motion is upon the condition that plaintiffs’ attorney pay each of the two defendants $50. As so modified, order affirmed, without costs. (Flowers v. Water Front Haulage Corp., 31 A D 2d 811; Milana v. Hotel Taft, 31 A D 2d 813.) The payments must be made within 10 days after entry of the order hereon. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.